DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to Applicant’s amendment filed on May 9, 2022. Claims 7-22 are still pending in the present application. This action is made FINAL.
Response to Arguments
Applicant's arguments filed May 9, 2022 have been fully considered but they are not persuasive.
	The argument features Lee fails to teach (i) a receiver that receives information indicating whether the terminal is able to derive a Synchronization Signal Block (SSB) index of a cell of same frequency by using serving cell timing from a base station.
	The examiner respectfully disagrees with the applicant’s statement and asserts that the patentable subject matter needs to be clearly included in the independent claims. For instance, the receiver of the terminal, as currently claimed, only receives data/information. It is known in the field of art for a terminal to receive data/information as indicated in the Lee reference (par. 49, lines 7-15; par. 69, lines 23-28). It is also important to note that this data/information is an indication; an indication of a possibility, that is, whether or not the terminal is able to derive information. The derivation is not currently a step performed by the terminal. It would need to be a definite step performed by the terminal. In addition, how does the terminal derive a Synchronization Signal Block (SSB) index of a cell of same frequency by using serving cell timing from a base station? This is currently a nonfunctional statement in the independent claims [See MPEP § 2111.04 and 2111.05]. How the terminal is able to use the serving cell timing to derive the SSB index of a cell is important in indicating the patentable subject matter. Also, does “a cell of same frequency” mean a cell of same frequency with the same base station or another base station? It is unclear and would need to corrected.
The argument features Lee fails to teach (ii) a processor that assumes system frame number alignment and frame timing alignment across cells, including the cell of the same frequency based on the information.
The examiner respectfully disagrees with the applicant’s statement and asserts that the patentable subject matter needs to be clearly included in the independent claims. For instance, the processor of the terminal “assumes” or speculates instead of actually performing a function. This will need to be corrected. It is known in the field of art for a processor of a terminal to assume or speculate information as indicated in the Lee reference (par. 47, lines 1-9). How is a system frame number alignment and frame timing alignment across cells including the cell of same frequency determined? This will need to be included to indicate the patentable subject matter. As indicated above, does “a cell of same frequency” mean a cell of same frequency with the same base station or another base station? It is unclear and would need to corrected. What does half-frame timing alignment have to do with the invention? How it is implemented by the terminal is also important in indicating the patentable subject matter.
Regarding independent claim 22, the base station comprises a transmitter that transmits data/information. It is known in the field of art for a base station to transmit information as indicated in the Lee reference (par. 69, lines 12-34). Similar to the issues with the terminal independent claims as discussed above, what steps/functions does the base station perform that are patentable?
In view of the above, the rejection using Lee, Nam, and Kim is maintained as repeated below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 7-10, 13-16, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (U.S. Patent Application Number: 2018/0139713) in view Nam et al. (U.S. Patent Application Number: 2018/0262313).
Consider claim 7; Lee discloses a terminal comprising: 
a receiver (par. 45, lines 1-2) that receives information indicating whether the terminal is able to derive a Synchronization Signal Block (SSB) index (par. 69, lines 23-28) of a cell of same frequency [e.g. TDD (par. 50, lines 22-25)] by using serving cell timing from a base station (par. 41, lines 2-4; par. 69, lines 12-28); and 
a processor (par. 47, lines 1-2) that assumes frame timing alignment across cells (par. 40; par. 41, lines 2-4), including the cell (par. 40), of the same frequency [e.g. TDD (par. 50, lines 22-25)] based on the information (par. 41, lines 2-4; par. 69, lines 23-28). 
Lee discloses the claimed invention except: system frame number alignment, wherein the frame timing alignment comprises half-frame timing alignment.
In an analogous art Nam discloses system frame number alignment (par. 331, lines 5-16), wherein the frame timing alignment comprises half-frame timing alignment (par. 331, lines 5-16).
It is an object of Lee’s invention to provide a method of determining an arrangement of synchronization signals. It is an object of Nam’s invention to provide a method of signal operation in wireless communication systems. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Lee by including half-frame timing alignment, as taught by Nam, for the purpose of ensuring data communication in a network.
Consider claim 8, as applied in claim 7; Lee discloses the processor (par. 47, lines 1-2) assumes the system frame number and frame timing alignment when the information is true (par. 41, lines 2-4; par. 69, lines 12-34).
Consider claim 9, as applied in claim 7; Lee discloses the processor assumes the system frame number and frame timing alignment when the cell of same frequency is enabled for a time division duplex (TDD) frequency band (par. 41, lines 2-4; par. 54, lies 15-18; par. 69, lines 12-34).
Consider claim 10, as applied in claim 7; Lee discloses the receiver receives the information in measurement notification (par. 52, lines 1-12).
Consider claim 13; Lee discloses a radio communication method for a terminal, comprising: 
receiving information indicating whether the terminal is able to derive a Synchronization Signal Block (SSB) index (par. 69, lines 23-28) of a cell of same frequency [e.g. TDD (par. 50, lines 22-25)] by using serving cell timing from a base station (par. 41, lines 2-4; par. 69, lines 12-28); and 
assuming frame timing alignment across cells (par. 40; par. 41, lines 2-4), including the cell (par. 40), of the same frequency [e.g. TDD (par. 50, lines 22-25)] based on the information (par. 41, lines 2-4; par. 69, lines 23-28). 
Lee discloses the claimed invention except: system frame number alignment, wherein the frame timing alignment comprises half-frame timing alignment.
In an analogous art Nam discloses system frame number alignment (par. 331, lines 5-16), wherein the frame timing alignment comprises half-frame timing alignment (par. 331, lines 5-16).
It is an object of Lee’s invention to provide a method of determining an arrangement of synchronization signals. It is an object of Nam’s invention to provide a method of signal operation in wireless communication systems. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Lee by including half-frame timing alignment, as taught by Nam, for the purpose of ensuring data communication in a network.
Consider claim 14, as applied in claim 8; Lee discloses the processor assumes the system frame number and frame timing alignment when the cell of same frequency is enabled for a time division duplex (TDD) frequency band (par. 41, lines 2-4; par. 54, lies 15-18; par. 69, lines 12-34).
Consider claim 15, as applied in claim 8; Lee discloses the receiver receives the information in measurement notification (par. 52, lines 1-12).
Consider claim 16, as applied in claim 9; Lee discloses the receiver receives the information in measurement notification (par. 52, lines 1-12).
Consider claim 22; Lee discloses a system comprising: 
a base station (par. 43); and 
a terminal (par. 43), 
wherein the base station comprises: 
a transmitter (par. 44) that transmits information indicating whether the terminal is able to derive a Synchronization Signal Block (SSB) index of a cell of same frequency by using serving cell timing (par. 41, lines 2-4; par. 66, lines 13-15; par. 69, lines 12-28); and
 wherein the terminal comprises: 
a receiver that receives the information from the base station (par. 45, lines 1-2); and 
a processor (par. 47, lines 1-2) that assumes frame timing alignment across cells (par. 40; par. 41, lines 2-4), including the cell (par. 40), of the same frequency [e.g. TDD (par. 50, lines 22-25)] based on the information (par. 41, lines 2-4; par. 69, lines 23-28). 
Lee discloses the claimed invention except: system frame number alignment, wherein the frame timing alignment comprises half-frame timing alignment.
In an analogous art Nam discloses system frame number alignment (par. 331, lines 5-16), wherein the frame timing alignment comprises half-frame timing alignment (par. 331, lines 5-16).
It is an object of Lee’s invention to provide a method of determining an arrangement of synchronization signals. It is an object of Nam’s invention to provide a method of signal operation in wireless communication systems. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Lee by including half-frame timing alignment, as taught by Nam, for the purpose of ensuring data communication in a network.

Claims 11, 12, 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over over Lee et al. (U.S. Patent Application Number: 2018/0139713) in view Nam et al. (U.S. Patent Application Number: 2018/0262313) in view Kim et al. (U.S. Patent Application Number: 2015/0087296).
Consider claim 11, as applied in claim 7; Lee and Nam disclose the claimed invention except: the receiver receives the information in cell re-selection notification.
In an analogous art Kim discloses the receiver receives the information in cell re-selection notification (par. 217).
It is an object of Lee’s invention to provide a method of determining an arrangement of synchronization signals. It is an object of Nam’s invention to provide a method of signal operation in wireless communication systems. It is an object of Kim’s invention to provide a method for synchronization establishment. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Lee and Nam by including cell reselection /handover, as taught by Kim, for the purpose of efficiently managing communication in a wireless network.
Consider claim 12, as applied in claim 7; Lee and Nam disclose the claimed invention except: the receiver receives the information in handover notification.
In an analogous art Kim discloses the receiver receives the information in handover notification (par. 217-220).
It is an object of Lee’s invention to provide a method of determining an arrangement of synchronization signals. It is an object of Nam’s invention to provide a method of signal operation in wireless communication systems. It is an object of Kim’s invention to provide a method for synchronization establishment. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Lee and Nam by including cell reselection /handover, as taught by Kim, for the purpose of efficiently managing communication in a wireless network.
Consider claim 17, as applied in claim 8; Lee and Nam disclose the claimed invention except: the receiver receives the information in cell re-selection notification.
In an analogous art Kim discloses the receiver receives the information in cell re-selection notification (par. 217).
It is an object of Lee’s invention to provide a method of determining an arrangement of synchronization signals. It is an object of Nam’s invention to provide a method of signal operation in wireless communication systems. It is an object of Kim’s invention to provide a method for synchronization establishment. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Lee and Nam by including cell reselection /handover, as taught by Kim, for the purpose of efficiently managing communication in a wireless network.
Consider claim 18, as applied in claim 9; Lee and Nam disclose the claimed invention except: the receiver receives the information in cell re-selection notification.
In an analogous art Kim discloses the receiver receives the information in cell re-selection notification (par. 217).
It is an object of Lee’s invention to provide a method of determining an arrangement of synchronization signals. It is an object of Nam’s invention to provide a method of signal operation in wireless communication systems. It is an object of Kim’s invention to provide a method for synchronization establishment. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Lee and Nam by including cell reselection /handover, as taught by Kim, for the purpose of efficiently managing communication in a wireless network.
Consider claim 19, as applied in claim 8; Lee and Nam disclose the claimed invention except: the receiver receives the information in handover notification.
In an analogous art Kim discloses the receiver receives the information in handover notification (par. 217-220).
It is an object of Lee’s invention to provide a method of determining an arrangement of synchronization signals. It is an object of Nam’s invention to provide a method of signal operation in wireless communication systems. It is an object of Kim’s invention to provide a method for synchronization establishment. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Lee and Nam by including cell reselection /handover, as taught by Kim, for the purpose of efficiently managing communication in a wireless network.
Consider claim 20, as applied in claim 9; Lee and Nam disclose the claimed invention except: the receiver receives the information in handover notification.
In an analogous art Kim discloses the receiver receives the information in handover notification (par. 217-220).
It is an object of Lee’s invention to provide a method of determining an arrangement of synchronization signals. It is an object of Nam’s invention to provide a method of signal operation in wireless communication systems. It is an object of Kim’s invention to provide a method for synchronization establishment. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Lee and Nam by including cell reselection /handover, as taught by Kim, for the purpose of efficiently managing communication in a wireless network.
Consider claim 21, as applied in claim 7; Lee and Nam disclose the claimed invention except: the receiver receives the information by using Radio Resource Control (RRC) signaling.
In an analogous art Kim discloses the receiver receives the information by using Radio Resource Control (RRC) signaling (par. 216, lines 5-11).
It is an object of Lee’s invention to provide a method of determining an arrangement of synchronization signals. It is an object of Nam’s invention to provide a method of signal operation in wireless communication systems. It is an object of Kim’s invention to provide a method for synchronization establishment. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Lee and Nam by including RRC signaling, as taught by Kim, for the purpose of effectively handling services in a telecommunication system.

Conclusion
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE 
 
MONTHS from the mailing date of this action.  In the event a first reply is filed within 
 
TWO MONTHS of the mailing date of this final action and the advisory action is not 
 
mailed until after the end of the THREE-MONTH shortened statutory period, then the 
 
shortened statutory period will expire on the date the advisory action is mailed, and any 
 
extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
	Any inquiry concerning this communication or earlier communications from the  
Examiner should be directed to Joel Ajayi whose telephone number is (571) 270-1091. The Examiner can normally be reached on Monday-Thursday from 7:30am to 5:00pm and Friday 7:30am to 4:00 pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Lester Kincaid can be reached on (571) 272-7922. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.
/JOEL AJAYI/
Primary Examiner, Art Unit 2646